OPINION — AG — A SUPERINTENDENT, PRINCIPAL, OR TEACHER OF A LOCAL SCHOOL DISTRICT IS NOT PRECLUDED BY AN STATUTORY PROVISION FROM BEING ELECTED OR APPOINTED MEMBERSHIP ON THE BOARD OF EDUCATION OF AN AREA VOCATIONAL TECHNICAL SCHOOL DISTRICT. THE ELECTION OR APPOINTMENT OF A SUPERINTENDENT, PRINCIPAL OR TEACHER OF A LOCAL SCHOOL DISTRICT TO MEMBERSHIP ON THE BOARD OF EDUCATION DOES NOT IN AND OF ITSELF CONSTITUTE A CONFLICT OF INTEREST; HOWEVER, DEPENDING UPON THE SURROUNDING FACTS AND CIRCUMSTANCES IN ANY GIVEN CASE, A CONFLICT OF INTEREST COULD ARISE, SINCE A MEMBER OF A BOARD OF EDUCATION IS REQUIRED BY ARTICLE II, SECTION 11 OF THE OKLAHOMA CONSTITUTION TO GIVE PERSONAL ATTENTION TO HIS DUTIES OF THAT OFFICE, AND OTHERWISE OWES AN UNDIVIDED DUTY TO THE ENTIRE PUBLIC WHOM HE OR SHE SERVES. CITE: OPINION NO. 63-155, OPINION NO. 64-220, OPINION NO. 72-127, OPINION NO. 72-132, OPINION NO. 75-135 (GERALD WEIS)